FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUBAN BASIM IBRAHEEM,                            No. 12-73267

               Petitioner,                       Agency No. A099-002-722

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Luban Basim Ibraheem, a native of Iraq and citizen of New Zealand,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen to adjust status. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review the denial of a motion to reopen for abuse of discretion. Malhi v. INS,

336 F.3d 989, 993 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ibraheem’s motion to reopen

to apply for adjustment of status where he did not show prima facie eligibility for

the relief sought. See id. at 994.

      Ibraheem’s contention that the BIA should have applied an analysis similar

to that used in cases involving continuances is not persuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                   12-73267